Christianson, Oh. J.
(concurring specially). I concur in the result reached in the opinion prepared by Mr. Justice Bronson, but am not prepared to hold that Brugman is without authority to insert the name of the proper grantee in the blank space provided for that purpose in the deed which he received from the owners of the land. Of course no one will contend that a deed without a grantee is a valid deed. But it does not follow that a person who negotiates for the purchase of land pays the consideration agreed upon, and receives from the owner a deed complete and fully executed, save that the name of the grantee is left blank, is without authority to insert the name of the proper grantee therein. Unquestionably the authorities are in conflict. Some of the courts — including that of our sister state South Dakota — have held, not only that a deed wherein the name of the grantee is left blank is void, but' that the blank left for that purpose in the deed cannot be filled in, except by an agent authorized in writing to do so. Lund v. Thackery, 18 S. D. 113, 99 N. W. 851. This rule does not, however, seem to have the support of the weight of prevailing current authority. The Supreme Court of the United States said: “Although it was at one time doubted whether a parol authority was adequate to authorize an alteration or addition to a sealed instrument,, the better opinion at this day is that the power is sufficient.” Drury v. Foster, 2 Wall. 24, 17 L. ed. 780. The opinion in White v. Vermont & M. R. Co. 21 How. 578, 16 L. ed. 223, is to the same effect. *125Mr. Dembitz (Dembitz, Land Titles, 242), believes the old “doctrine not now recognized in most of the states, but is generally exploded as too technical to fit into modern American law.” Judge Redfield condemned the old rule, saying it was technical, rather than substantial, and that the prevailing current of American authority and the practical instincts and business experience of our people are undoubtedly otherwise. 1 Redfield, Railways, 124. See also Lafferty v. Lafferty, 42 W. Va. 783, 26 S. E. 262; Lamar v. Simpson, 18 S. C. Eq. (1 Rich.) 71, 42 Am. Dec. 345; South Berwick v. Huntress, 53 Me. 90, 87 Am. Dec. 535; Seifert v. Lanz, 29 N. D. 139, 150 N. W. 568. In Texas it has been held that the authority to fill in the name of the grantee in the blank provided for that purpose is “a power coupled with an interest,” vested by the vendor in the purchaser for the latter’s benefit, and therefore irrevocable, which passes to successive purchasers. Fennimore v. Ingham, — Tex. Civ. App. —, 181 S. W. 513. See also Threadgill v. Butler, 60 Tex. 599; Schleicher v. Runge, — Tex. Civ. App. —, 37 S. W. 982.
Of course, in those jurisdictions in which it has been held that written authority is necessary, the question of implied authority cannot arise; but in those jurisdictions in which parol authority is held to be sufficient, the question has frequently arisen as to whether, in absence of specific parol instructions, an implied authority is conferred upon the person to whom the instrument is delivered to fill in the blank. In Hall v. Kary, 133 Iowa, 465, 119 Am. St. Rep. 639, 110 N. W. 930, the supreme court of Iowa announced as the settled law of that state that a deed in which the name of the grantee is left blank,.but otherwise fully executed, vests title in the person whose name is subsequently inserted therein by the one to whom it is delivered. The supreme court of Minnesota, in Board of Education v. Hughes, 118 Minn. 404, 41 L.R.A.(N.S.) 637, 136 N. W. 1095, neld that where a grantor receives and retains the consideration and delivers to the purchaser a deed, complete and fully executed save that a blank space for the name of the grantee is not filled out, the purchaser has implied authority to fill the blank. The same rule prevails in Nebraska. See Montgomery v. Dresher, 90 Neb. 632, 38 L.R.A.(N.S.) 423, 134 N. W. 251.
I have not entered into the foregoing, discussion to obtain a deter-*126ruination of wbat constitutes a “proper authorization” to insert the name of the grantee in a deed (complete and fully executed save that the name of the grantee is left blank), but to show the importance of, and the divergent views upon, this proposition. In my opinion the question is not necessarily involved, nor should it be determined, in this case. The question, however, is one of importance. It has never been determined by this court. And in my opinion it should be determined only when it becomes necessary to do so, and after full argument and consideration.
I concur in all of the remainder of the opinion prepared by Mr. Justice Bronson, and for the reasons there advanced I am of the opinion that the plaintiff is not entitled to have specific performance enforced against the defendants, even though he has implied authority to insert either his own name or the name of the defendants as grantee in the deed which he received from the record owners of the land.